Exhibit 21 Subsidiaries of the Registrant Parent First Bancshares, Inc. Subsidiaries (a) Percentage Jurisdiction or State of Incorporation First Home Savings Bank 100% Missouri SCMG, Inc. (formerly South Central Missouri Title, Inc.) 100% Missouri Fybar Service Corporation (b) 100% Missouri First Home Investments, Inc.(b) 100% Missouri (a) The operation of the Company's wholly owned subsidiaries are included in the Company's Consolidated Financial Statements contained in the Annual Report attached hereto as Exhibit 13. (b) Wholly owned subsidiary of First Home Savings Bank.
